DETAILED ACTION
This office action is in response to claims on 10/30/19. Claims 1-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/30/2019 and 04/19/2022 were filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fujimoto US 20160064853 A1 (Hereinafter “Fujimoto”).
Regarding Claim 1, Fujimoto teaches a power convertor (Fig. 3, 9) comprising: 
a casing (Fig. 3, 11) in which an internal chamber (implicit) is formed; and 
a power conversion circuit (Fig. 3, 13) arranged in the internal chamber of the casing, 
wherein 
the casing comprising a first wall member (Fig. 3, 12/30) is arranged facing the internal chamber of the casing in a first direction of the casing, and 
the first wall member comprises a plurality of connector opening parts (Fig. 3, 30A, 30B & 30C), and at least two of the plurality of connector opening parts formed in the first wall member are arranged at different positions facing a different direction from each other (Shown in fig. 3).
Regarding Claim 2, Fujimoto teaches the power converter according to claim 1, wherein a plurality of outside terminals (Fig. 4a, 32) of a monolithic member arranged in the internal chamber of the casing (Fig. 3, 11) are exposed outside of the casing through the plurality of connector opening parts (Fig. 3, 30A, 30B & 30C), which are open facing different directions, formed in the first wall member (Fig. 3, 12/30).
	Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wagner US 20130235527 A1 teaches connector openings on case with multiple members of the case.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846